Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks filed on 01/14/2022 have been fully considered and they are persuasive. In an updated search the closest art found was to Jiang et al. which discloses allocating corresponding target transmission resources to a terminal when a target service occurs, wherein the target transmission resources include uplink or downlink transmission resources; transmitting resource indication information to the terminal according to the target transmission resources, wherein the resource indication information includes first and second indication information, the first indication information is used to indicate one or more bandwidth parts of the target transmission resources, the one or more bandwidth parts are a portion or all of a total bandwidth, the second indication information is used to indicate location information of Physical Resource Blocks (PRBs) allocated to the terminal in PRBs corresponding to the one or more bandwidth parts.
However, the combination of elements as recited in the amended claims is not met by the prior art, either alone or in combination. Thus, the claims are deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 20200120642 to Hwang et al.
USPGPUB 20200112944 to Jiang et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466

/JAE Y LEE/Primary Examiner, Art Unit 2466